Citation Nr: 9920555	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-36 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for blood in the urine, 
also claimed as groin pain, to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for breathing trouble, 
to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for muscle tension 
headaches, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for pain of the joints, 
back, and legs, to include as due to an undiagnosed illness.
REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 1979 
and from December 1990 to June 1991, including a period of 
service in Southwest Asia in Operations Desert Shield and 
Desert Storm from December 1990 to May 1991.  There likewise 
are indications of additional unverified service involving 
periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
February 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, denying service 
connection for breathing trouble and fatigue.  Such was 
followed by additional rating action in July 1995, denying 
various claims for service connection.  Administrative review 
was undertaken in January 1996 by the VA's Compensation and 
Pension Service and in the accompanying decision, it was 
determined in pertinent part that the July 1995 action was 
clearly and unmistakably erroneous based on the RO's failure 
to return the VA medical examination of February 1995 as 
inadequate for rating purposes and that other rating action 
in November 1995 was clearly and unmistakably erroneous in 
not addressing issues raised in the veteran's October 1995 
letter as to a sleep disturbance, forgetfulness, and groin 
pain.  Subsequent to the completion of further evidentiary 
development, the RO in rating action in September 1997 denied 
entitlement to service connection for various disorders, 
including each of those certified by the RO for review by the 
Board.


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
a skin disorder; blood in the urine, also claimed as groin 
pain; breathing trouble; muscle tension headaches; chronic 
fatigue; and pain of the joints, back, and leg; all to 
include as due to an undiagnosed illness, are not supported 
by cognizable evidence demonstrating that such claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a skin disorder; blood in the urine, also claimed as groin 
pain; breathing trouble; muscle tension headaches; chronic 
fatigue; and pain of the joints, back, and leg; all to 
include as due to an undiagnosed illness, are not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Additionally, if a disorder noted during 
service is not determined to be chronic, then generally a 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which becomes 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree to 10 percent or more not later than December 31, 
2001.  To fulfill the chronicity requirement, the illness 
must have persisted for a period of six months.  38 C.F.R. 
§ 3.117, as amended by 62 Fed. Reg. 23,139 (1997).

The threshold question to be answered in this appeal, 
however, is whether the veteran has presented evidence of 
well-grounded claims; that is, claims which are plausible and 
meritorious on their own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  To be well-grounded, a 
claim must be supported by evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Id. at 
610.  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) Active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

In this matter, the veteran's primary contention is that 
chronic disabilities have resulted from multiple undiagnosed 
illnesses originating during his tour of duty in Southwest 
Asia in 1990 and 1991.  It is neither alleged nor shown that 
any of the veteran's military service entailed engagement in 
combat with the enemy.  A complete set of the veteran's 
service medical records do not appear to be of record, 
particularly with respect to his period of service from 1976 
to 1979, despite numerous and diligent attempts of the RO to 
obtain such records.  What follows is a review of each claim 
presented based on arguments advanced that claimed disability 
is due to undiagnosed illness, as well as on the basis of 
direct service connection, either by incurrence or 
aggravation.

Skin Disorder

Available service medical records, including the report of a 
medical examination at service entrance in June 1976, are 
silent as to any complaints or findings involving a skin 
disorder during active duty or active duty for training of 
the veteran.  A medical evaluation at the Naval Reserve 
Center in Lexington, Kentucky, in March 1996 that was 
conducted in connection with the veteran Reserve service 
disclosed numerous pitting scars on the veteran's forearms 
and legs.  Other post-service medical data identify the 
presence of skin-related abnormalities no earlier than 
February 1995, when VA dermatological examination yielded a 
diagnosis of prurigo nodularis with lichen simplex chronicus.  
It was then noted that the veteran's secondary lesions were 
due to his continued picking and scratching of his skin.  
Subsequently compiled VA examination and treatment reports 
disclose the presence of prurigo nodularis of the upper and 
lower extremities and folliculitis of the buttocks.  

While the veteran himself dates the onset of the foregoing 
skin disorders to his service in the Persian Gulf, medical 
data on file fail to substantiate that otherwise unsupported 
assertion.  The record fails to establish the existence of 
chronic disability of the skin in service or for years 
following the veteran's last discharge from active duty.  As 
well, there is lacking any competent medical evidence linking 
any current skin disorder of the veteran to military service, 
and in view of the fact that specific diagnoses of skin 
pathology are set forth by the record.  In the absence of 
evidence that those diagnoses do not account fully for the 
veteran's signs and symptoms involving the skin, there 
likewise is no basis for a finding that signs or symptoms 
involving the skin are the result of undiagnosed illness.  To 
that extent, such claim is not well-grounded.  See Epps, 
Savage, VAOPGCPREC 4-99, supra. 



Blood in Urine

Service medical records compiled prior to March 1996 are 
wholly negative for findings of blood in the urine or groin 
pain.  When seen on an outpatient basis at a VA medical 
facility in February 1995, the veteran complained of frequent 
urination and dysuria.  An assessment of acute prostatitis 
followed, for which Septra was prescribed for its control.  A 
diagnosis of prostatitis was also shown on a VA medical 
evaluation in February 1995, at which time the veteran denied 
any gross hematuria, dysuria, or urinary frequency.  On a 
service department medical examination in March 1996, despite 
the veteran's complaints of frequent or painful urination, 
the examiner noted that the veteran's hematuria had been 
treated and had resolved.  No pertinent abnormality was found 
clinically or by laboratory testing on a VA examination in 
September 1996.  During the course of a VA hospitalization in 
September 1996 for evaluation and treatment of unrelated 
disability, the veteran complained of urinary difficulties, 
with a history of prostatitis one year prior thereto.  No 
pertinent findings or diagnoses were recorded.  There also is 
an indication in VA treatment records that the veteran sought 
outpatient medical assistance in October 1997 for a complaint 
involving difficulty in retracting the foreskin of his penis; 
no complaint as to groin pain or blood in the urine was 
voiced; the assessment was of minimal phimosis.

The factual scenario outlined above fails to identify current 
disability as to either blood in the urine or groin pain.  No 
indication thereof is shown in service and although one 
episode of prostatitis occurred some four years following the 
veteran's last discharge from active duty, such occurrence is 
not shown to have been productive of current disablement.  
Well-groundedness may therefore not be conceded.  See Epps, 
Savage, supra.  

As for the veteran's claim for undiagnosed illness under 
38 C.F.R. § 3.117 (1998), as amended, it is noted that 
service connection may be established for chronic disability 
due to undiagnosed illness(es), where there are objective 
indications of disability.  Objective indications of chronic 
disability include objective medical evidence perceptible to 
a physician or non-medical indicators capable of independent 
verification.  Id.  Here, the veteran claims that blood in 
the urine and groin pain are the result of his service during 
Desert Shield/Storm, and while such are not among the signs 
and symptoms noted in 38 C.F.R. § 3.317(b), such list is not 
all inclusive.  However, the medical evidence of record 
clearly attributes the veteran's urinary complaints to a one-
time episode of prostatitis in early 1995, with there being 
no showing of any recurrence.  While further complaints of 
urinary pain and dysfunction are shown in March and September 
1996, all examinations and testing undertaken at those times 
disclosed no pertinent abnormality clinically or by 
laboratory testing.  No diagnosis of pertinent pathology was 
offered and there was no indication that the veteran's 
complaints of bloody urine or groin pain had escaped 
diagnosis.  Following the episode of bloody urine and pain in 
February 1995, a period during which "disability" is shown 
by non-medical indicators capable of independent verification 
is not demonstrated.  Lastly, there is no showing of a nexus 
between a disability of a chronic nature and signs and 
symptoms of undiagnosed illness.  Thus, to that extent, the 
claim for undiagnosed illness based on signs and symptoms of 
bloody urine and groin pain is not well-grounded.

Breathing Trouble

A medical examination at service entrance in June 1976 was 
negative for any complaint or finding involving breathing 
difficulties.  On a general medical examination in March 1988 
performed in connection with the veteran's Reserve service, 
no breathing problems were in evidence, despite the veteran's 
complaint of sinusitis.  On a mobilization medical evaluation 
by the service department in September 1990, he complained of 
sinusitis, but denied ever having ear, nose, or throat 
trouble, asthma, shortness of breath, or a chronic cough.  
Clinically, the lungs and chest were found to be normal; the 
only recommendation was that the veteran was to stop smoking.  
When seen for dental work in August and December 1990, the 
latter of which occurred following the veteran's re-entry 
onto active duty, he reported smoking three-quarters of a 
pack of cigarettes daily and he described use of chewing 
tobacco.  On dental visits in December 1990 and July 1993, he 
reported complaints of sinus problems.  

Following the veteran's discharge from active duty, it is 
shown that, in September 1994, he complained of a cough and 
production of yellow-brown sputum.  It was reported at that 
time that the veteran was using tobacco products.  On a VA 
examination in February 1995, the veteran complained of 
shortness of breath of two years' duration and a one-to-two 
pack a day history of cigarette usage over the preceding 20 
years.  The diagnosis was of obstructive lung disease.  On a 
service department medical evaluation in March 1996, there 
was noted to be deviation of the nasal septum, inflammation 
of the pharynx, and an extended expiratory phase with 
rhonchi; various breathing complaints were then noted by the 
veteran.  Pulmonary function studies were noted to identify a 
very mild airway obstruction.  VA examinations in September 
1996 yielded diagnoses of a very mild chronic obstructive 
lung disease due to cigarette smoking and a significant nasal 
obstruction bilaterally.  The former diagnosis was 
accompanied by an opinion from the examining physician that 
there was seen no evidence that the obstructive lung disease 
was caused or exacerbated by military service; as to the 
latter diagnosis, such was attributed to allergies and/or 
anatomical deformity.  Also noted was a hyperventilation 
syndrome, although mental status evaluation linked such 
entity to the veteran's diagnosed neuropsychiatric disorder.  
It was set forth by the veteran at that time that he had been 
exposed to fumes from oil-burning fires while in Southwest 
Asia.  

The record reflects that a septoplasty was undertaken in 
January 1997, following which the veteran remained somewhat 
symptomatic.  Endoscopic sinus surgery followed in June 1997, 
when it was noted that a computed tomography scan had shown 
evidence of chronic sinusitis.  Further treatment was 
received in August 1997 for a complaint of right nasal 
congestion.  

Review of the evidence presented fails to identify 
objectively any breathing problem of the veteran during 
active duty or active duty for training.  A complaint of 
sinus problems was noted in December 1990 while on active 
duty, and other similar complaints were noted earlier in 
March 1988, as well as in August and September 1990, but in 
each instance no pertinent abnormality was objectively 
demonstrated.  A deviated nasal septum and sinusitis are 
initially shown post-service, and it is significant that no 
medical professional has specifically linked the presence of 
either or any other breathing disorder to any period of 
military service of the veteran or any event thereof.  

One the veteran's respiratory disorders is tied by 
professional medical opinion to the veteran's cigarette 
usage, but it is clear by virtue of entries in service 
medical records that the veteran's tobacco use preceded his 
second period of active duty and those periods of active duty 
for training which followed.  Moreover, the history set forth 
by the veteran on the occasion of a VA examination in 
February 1995 dates his use of tobacco products to 1975, 
which predates all of his military service, and there is no 
other indication in the record that an inservice addiction to 
tobacco originated during his initial period of service.  
Similarly, the veteran's use of tobacco clearly predated his 
duty assignment in Southwest Asia, and inasmuch as 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not provide a 
basis for a grant of service connection for undiagnosed 
illness on the basis of aggravation, the claim as to tobacco 
use is judged to be not well-grounded under that authority.  
See VAOPGCPREC 19-97; VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).

As for the claim for undiagnosed illness unrelated to tobacco 
use, it is noted that the presence of multiple breathing-
related disorders have been diagnosed, including a deviated 
nasal septum, mild airway obstruction, and chronic 
obstructive lung disease.  No medical professional has 
offered an opinion that other signs and symptoms of breathing 
disorder have escaped diagnosis, and competent evidence of a 
nexus between claimed disability involving a breathing 
impairment and signs and symptoms of undiagnosed illness is 
lacking.  Hence, that portion of the claim is not well-
grounded.  See VAOPGCPREC 4-99.

Muscle Tension Headaches

No complaints or findings regarding headaches were noted on a 
medical examination at service entrance in June 1976 or at 
any time during active duty or active duty for training.  
Complaints of headaches were initially noted by the veteran 
to a medical professional on examinations by the service 
department in March 1988 and September 1990, and the examiner 
in March 1988 found that the headaches were of a sinus 
variety.  No pertinent findings were objectively shown on 
either examination.  

Following the veteran's discharge from active duty in June 
1991, he was seen on an outpatient basis in September 1994, 
when it was noted that he was or had taken prescribed 
medication for control of headaches.  When evaluated by VA in 
February 1995, the veteran offered complaints of headaches 
occurring with sinus congestion and with tension.  The 
diagnosis was of headaches, probably muscular in origin.  A 
medical evaluation by the service department in March 1996 
identified no abnormal finding or a diagnosis involving 
headaches.  A complaint of frequent or severe headache was 
made known, and it was noted by the veteran that his 
headaches were of a migraine type.  

On a VA neurological examination in September 1996, the 
veteran reported that he had been bothered by headaches prior 
to enlisting in Desert Storm and that such headaches were of 
a squeezing, bi-temporal variety, which were not associated 
with nausea or vomiting.  The diagnosis was chronic muscle 
tension headaches-not related to Desert Storm exposure.  A 
VA examination for systemic diseases, also performed in 
September 1996, yielded a diagnosis of headaches of a mixed 
vascular and muscle contraction type.  During outpatient 
visits in 1997, the veteran complained of headaches in March 
1997, while denying their presence in May 1997; in June 1997, 
he noted that severe headaches were present over the left 
eye, and in November 1997, he noted a 20-year history of 
headaches, with an increase in their frequency and severity 
since his return from Saudi Arabia in 1991.

In this instance, neither complaints nor findings involving 
headaches are shown in service, and the veteran's initial 
complaints thereof were set forth in March 1988, prior to his 
second period of active duty and his service in Southwest 
Asia.  There is but one indication in his treatment records, 
that voiced in November 1997, that his headaches had 
originated 20 years prior thereto.  While there is clearly a 
showing of current disability involving headaches, and even 
it if were to be assumed for the sake of argument that there 
is evidence of service incurrence, there is lacking any 
competent medical evidence of a nexus between the veteran's 
current headache disability and his period of military 
service.  As well, it is evident that by history, physical 
examination, and/or testing, the veteran's headaches have 
been attributed to a known clinical diagnosis, there being no 
indication in the record from any medical professional that 
signs and symptoms of the veteran's headaches have escaped 
diagnosis.  There is likewise shown to be headache complaints 
of the veteran prior to his deployment to Southwest Asia in 
December 1990, and a grant of service connection for 
undiagnosed illness under 38 U.S.C.A. § 1117 is not possible 
on the basis of inservice aggravation.

Chronic Fatigue

While on active duty and active duty for training, no 
complaint or finding as to fatigue of the veteran is shown.  
No such complaint or finding is demonstrated in examination 
and treatment records compiled by the service department in 
1988 and 1990.  The veteran initially noted that he suffered 
from chronic fatigue in his application for VA compensation 
filed in September 1994, and on the occasion of a VA medical 
examination that followed in February 1995, he specifically 
denied the presence of symptoms of fatigue.  In subsequently 
compiled examination and treatment reports, no complaints or 
findings as to fatigue are noted, and no diagnosis thereof is 
shown.  In such reports, the veteran did voice complaints of 
sleeping difficulties which he himself attributed to 
musculoskeletal problems of the back or legs, or, 
alternatively, to a neuropsychiatric disorder.  

Lacking in this matter is evidence of current disablement 
involving fatigue, as no medical professional has offered a 
diagnosis of a chronic fatigue syndrome or other disorder 
involving fatigue.  The veteran's own assertion that he 
suffers from chronic fatigue is unaccompanied by evidence 
that he at any time either in service or thereafter voiced 
such a complaint to any medical professional or otherwise 
sought medical assistance specifically for fatigue.  By the 
same token, evidence of service incurrence or aggravation of 
fatigue is absent and no competent medical evidence is 
presented with respect to a nexus between the veteran's 
claimed fatigue and his periods of military service.  
Regarding the veteran's claim that his fatigue is due to 
undiagnosed illness contracted as a result of service in 
Southwest Asia, there is absent in this case objective 
indications of chronic disability involving fatigue.  Fatigue 
is not shown to have been manifest in service and it is not 
demonstrated to date to a degree of 10 percent or more.  
Moreover, the existence of the veteran's claimed fatigue is 
not shown for a period of six months or more, and even it 
were, there is absent from the record competent evidence of a 
nexus between chronic disability and signs and symptoms of 
undiagnosed illness.  

Joint, Back, and Leg Pain

Complaints or findings of pain of the joints, back, or legs 
were absent on a medical examination at service entrance in 
June 1976.  While on Reserve duty, it is shown that no 
pertinent complaints or findings were identified on a general 
medial evaluation by the service department in March 1988.  
Reserve records show that, in January 1990, the veteran 
sought treatment for a painful left knee, following a fall 
three days earlier.  The assessment was of "joint pain s/p 
fall."  On dental questionnaires of August and December 1990 
complaints of painful joints were made known; complaints of 
swollen or painful joints were set forth on a general medical 
evaluation in September 1990, but without any objective 
findings thereof.  

VA outpatient medical assistance was sought by the veteran in 
February 1995, when he reported the presence of severe back 
pain over the previous two weeks.  A history of back pain for 
years was noted to precede the current episode.  The 
assessment was of acute prostatitis.  On the occasion of a VA 
examination in February 1995, the veteran reported having 
slipped and fallen during cold weather survival training, 
with low back and left knee pain resulting.  The diagnoses 
were of arthralgia of the left knee (X-ray normal, full range 
of motion, probable meniscus involvement); history of trauma 
to the lumbar spine with intermittent low back pain and 
decreased range of motion (normal electromyogram and nerve 
conduction velocity testing).  A service department medical 
examination in March 1996 culminated in a diagnosis of 
musculoskeletal defects of the back and knee.  It was then 
noted by the veteran, among other things, that he had twisted 
his knee in 1989 in a skiing accident.

In September 1996, the veteran underwent VA hospitalization 
for treatment of low back pain related to muscle tension.  In 
the attending physician's opinion, the veteran's back pain 
was unrelated to his neurological course or his military 
service during Desert Storm.  VA examinations in September 
and November 1996 yielded diagnoses of chronic low back pain 
without identifiable pathology of the hip or knee (joints), 
no evidence of a neurological cause for the veteran's back 
pain (neurological), as well as knee pain and dysfunction, 
and degenerative disc disease of the lumbar spine without 
neurological involvement (systemic diseases).  At the time of 
the joints evaluation, the veteran reported that the left leg 
had been painful for a period of five to six years, and that 
he had injured his left knee in 1989.  The existence of 
chronic back pain was also noted.  

Beginning in December 1996, outpatient medical assistance, 
inclusive of physical therapy, was received by the veteran 
for various back symptoms.  In December 1996, the veteran's 
low back pain was attributed to muscle spasm; a diagnosis of 
a myofascial pain syndrome with low back symptoms followed in 
February 1997.  Pain was noted to be present of the legs, 
hips, knees, and back in March 1997.  

Analysis of the record indicates that no joint, back, or leg 
pain was shown during the veteran's initial period of active 
duty, and that it was in January 1990, prior to the veteran's 
second period of active duty, that he sustained an injury of 
the left knee.  Such was followed by complaints of swollen 
and/or painful joints through December 1990, albeit without 
any clinical or laboratory findings of any pertinent 
abnormality.  No joint, back, or leg pain is noted during the 
veteran's period of active duty in Operations Desert Storm 
and Shield, and it was not until February 1995, years 
following his return from Southwest Asia and his final period 
of active duty for training, that he sought medical 
assistance for joint, back, or leg pain.  While current 
disablement due to pain of the joints, back, or legs is 
indicated, evidence of service incurrence or aggravation is 
lacking and, furthermore, there is not shown to be competent 
medical evidence of a nexus between the claimed joint, back, 
and/or leg pain and the veteran's military service.  In this 
regard, it is noted that no medical professional has 
specifically linked the veteran's pain of the joints, back 
and/or legs to any period of military service or any event 
thereof.  Lastly, there exist one or more diagnoses, 
established by history, physical examination, or testing, 
that account for the veteran's pain of the joints, back, and 
legs, consisting primarily of arthralgia of the left knee and 
chronic low back pain with a myofascial pain syndrome.  That 
being the case, no well-grounded claim for service connection 
for joint, back, or leg pain, to include as due to an 
undiagnosed illness, is presented.

Conclusion

The Board recognizes that this appeal is being disposed of in 
a manner that may differ from that utilized by the RO.  The 
undersigned has therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Given that the veteran has advanced 
argument that the claims at issue are well-grounded, and in 
view of the fact that he has failed to meet his initial 
burden of presenting claims which are plausible or capable of 
substantiation, the Board concludes that no prejudice to the 
veteran would result in denying his claims as not well-
grounded.  Moreover, the Court has held that "when an RO 
does not specifically address the question whether a claim is 
well-grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Additionally, the Board is not aware of any relevant evidence 
which may have existed, or could have been obtained, that, if 
true, would render the veteran's claims "plausible" and 
thus require VA to notify the veteran of said relevant 
evidence in order that he may complete his application for 
the claims of service connection herein at issue.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam).


ORDER

Service connection for a skin disorder; blood in the urine, 
also claimed as groin pain; breathing trouble; muscle tension 
headaches; chronic fatigue; and pain of the joints, back, and 
legs; all to include as due to an undiagnosed illness, is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

